IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 121,094

                                     STATE OF KANSAS,
                                        Appellant,

                                              v.

                                       IVAN ROZELL,
                                         Appellee.


                              SYLLABUS BY THE COURT

1.
       Under K.S.A. 2020 Supp. 21-5106(a)(1) and (b)(3), a Kansas court has
jurisdiction over a crime partly committed in Kansas by a criminal actor who
commits either (1) an act that constitutes a constituent and material element of the
offense or (2) an act that is a substantial and integral part of an overall continuing
criminal plan and the act causes an effect or consequence in Kansas close enough
in time or cause to be a proximate result. Jurisdiction may arise even if the
statutory language of the charged crime did not consider the result that occurred in
Kansas.


2.
       Under K.S.A. 2020 Supp. 22-2902(3), the State's burden of proof at a preliminary
hearing is not proof beyond a reasonable doubt, only probable cause. Probable cause at a
preliminary examination signifies evidence sufficient to cause a person of ordinary
prudence and caution to conscientiously entertain a reasonable belief of the accused's



                                              1
guilt. To determine whether the State has met this burden, a preliminary hearing judge
does not pass on credibility, and, when evidence conflicts, the judge must accept the
version of the testimony most favorable to the State. On appeal, we review the
preliminary hearing judge's probable cause determination de novo, meaning we have
unlimited review.


3.
        On the facts of this case, the defendant's out-of-state actions that led to an
investigation in Kansas of an insurance claim on a Kansas insurance policy held by a
Kansas resident caused a consequence or effect in Kansas close enough in time or cause
to the alleged criminal acts of insurance fraud and making a false information to qualify
as a proximate result that allows Kansas to exercise jurisdiction.


        Review of the judgment of the Court of Appeals in 58 Kan. App. 2d 570, 472 P.3d 612 (2020).
Appeal from Wyandotte District Court; BILL KLAPPER, judge. Opinion filed April 22, 2022. Judgment of
the Court of Appeals affirming the district court is reversed. Judgment of the district court is reversed and
the case is remanded.


        Kristafer R. Ailslieger, deputy solicitor general, and Derek Schmidt, attorney general, were on the
briefs for appellant.


        No brief was filed by the appellee.


The opinion of the court was delivered by


        LUCKERT, C.J.: At the heart of this appeal is whether Kansas has territorial
jurisdiction to prosecute Ivan Rozell for insurance fraud and making a false information.


                                                      2
It is undisputed that Rozell committed no acts related to those charges while physically in
Kansas. Given that, Rozell argues the Wyandotte County District Court lacked
jurisdiction to prosecute him because Kansas laws have no extraterritorial effect.


       Yet crimes sometimes involve multistate conduct. And the United States Supreme
Court has recognized that "[a]cts done outside a jurisdiction, but intended to produce and
producing detrimental effects within it, justify a state in punishing the cause of the harm
as if [the defendant] had been present at the effect." Strassheim v. Daily, 221 U.S. 280,
285, 31 S. Ct. 558, 55 L. Ed. 735 (1911). Kansas has a statute that facilitates the
jurisdiction contemplated in Strassheim by allowing "proximate result" jurisdiction,
K.S.A. 2020 Supp. 21-5106. Relying on this statute, the State argues Rozell's out-of-state
actions caused proximate results within Kansas' territorial boundaries.


       Both the district court and the Court of Appeals disagreed with the State. See State
v. Rozell, 58 Kan. App. 2d 570, 472 P.3d 612 (2020). Upon review of those decisions, we
conclude the district court and the Court of Appeals erred in interpreting and applying
K.S.A. 2020 Supp. 21-5106. We therefore reverse the decision of both courts and remand
to the district court for further proceedings.


                        FACTUAL AND PROCEDURAL BACKGROUND


       Rozell was in a minor vehicle collision with Saul Lopez at an intersection in
Kansas City, Missouri. Lopez did not obey the right of way and hit Rozell's vehicle, but
any contact between the vehicles was minimal. Lopez gave Rozell insurance information.
Rozell told Lopez he was fine and declined Lopez' offer to call police.



                                                 3
       Lopez' father held title to and insured the vehicle Lopez was driving at the time of
the accident. His father lived in Kansas City, Kansas, and was insured under a Kansas
insurance policy issued by State Farm Insurance through an agent based in Kansas. Lopez
also lived in Kansas City, Kansas.


       Two days after the accident, Rozell called State Farm to report a claim. State Farm
assigned the claim to a State Farm representative in Tennessee. The representative
contacted Rozell to request supporting documentation; Rozell faxed a copy of a hospital
bill to State Farm. The bill was for services received at Research Medical Center in
Missouri.


       The State Farm representative thought the amount of the bill—around $52,000—
was disproportionate to the severity of the collision. He contacted Rozell and asked
whether Rozell had submitted the correct document. Rozell confirmed he had. The
representative transferred the claim to a special investigations department at State Farm.


       The special investigator, Michael Haire, was based out of a State Farm office in
Kansas. Haire reviewed the original medical bill Rozell had submitted to State Farm and
a second one Rozell sent after his initial claim. Haire determined the first bill was for
medical expenses incurred two days before the vehicle collision. Haire documented a
phone call with Rozell, during which Rozell informed Haire that the first and larger of the
two bills was unrelated to the traffic collision, but the second medical bill for about
$6,000 was the correct bill. Haire re-sent, or caused to be re-sent, an authorization form
that Rozell then returned to allow State Farm to obtain his medical records. Haire also
testified State Farm made an appointment to speak to the insured and get photos of the
insured's vehicle to compare the damage with Rozell's vehicle. Haire did not specify


                                              4
where this appointment occurred. When asked about the effect Rozell's attempted claim
might have on Lopez' insurance policy, Haire testified he did not know.


       A records custodian for Research Medical Center also reviewed the original bill
and noticed its discharge date did not match the hospital records.


       State Farm declined to pay Rozell's claim and submitted a fraud report to the
Kansas Insurance Department. The State then charged Rozell with insurance fraud under
K.S.A. 2020 Supp. 40-2,118(a) and (e) and making a false information under K.S.A.
2020 Supp. 21-5824(a) and (b).


       At a preliminary hearing, the State presented four witnesses whose testimony
supported the facts outlined above. The preliminary hearing judge found probable cause
to bind over Rozell for trial for insurance fraud and making a false information. The
judge also denied Rozell's motion to dismiss for lack of jurisdiction.


       Rozell then filed a second motion to dismiss in which he argued "there was
insufficient evidence presented for the court to find probable cause." As he had in his first
motion, he argued the State had not established a basis for jurisdiction in Kansas. In
making the argument, Rozell focused on provisions about the location of a trial found in
the Kansas Constitution and Kansas statutes. See Kansas Constitution Bill of Rights, § 10
(criminal defendant entitled to trial in the county or district in which offense committed);
K.S.A. 22-2602 (same); K.S.A. 22-2603 (prosecution may occur in any county in which
an act required for commission of crime occurs even if other acts required to complete
the crime occurred in another county).



                                             5
       A different judge than the one who heard the preliminary hearing conducted a
hearing on Rozell's second motion. The State focused on the fact Rozell made the claim
against a Kansas regulated insurance policy issued to a Kansas resident living at an
address in Wyandotte County. Rozell countered that the State failed to present evidence
that his conduct caused a proximate result that impacted the policy or the policyholder.
During the motion hearing, the judge observed he would have to extend Kansas caselaw
to find jurisdiction and he did not believe the Legislature had provided for that extension.
The judge granted the motion to dismiss based on lack of jurisdiction and without
separately making findings or conclusions of law about Rozell's venue arguments.
Rozell's appointed counsel then moved to withdraw, and the judge granted that motion.


       The State appealed arguing Kansas courts had jurisdiction under K.S.A. 2020
Supp. 21-5106. Rozell did not file briefs or appear during the appeal. The Court of
Appeals affirmed the dismissal, holding the State had not established jurisdiction. It did
not address venue. Rozell, 58 Kan. App. 2d 570.


       The State timely petitioned for review, which this court granted. This court's
jurisdiction is proper under K.S.A. 20-3018(b) (providing for petitions for review of
Court of Appeals decisions) and K.S.A. 60-2101(b) (Supreme Court has jurisdiction to
review Court of Appeals decisions upon petition for review).


                                         ANALYSIS


       The issue presented to the district court was whether the State presented sufficient
evidence at the preliminary hearing to establish probable cause that Kansas had
jurisdiction under K.S.A. 2020 Supp. 21-5106(a)(1) and (b)(3). Resolving this issue


                                             6
requires us to interpret these provisions. We then must examine each charge and consider
how the evidence presented at the preliminary hearing fits with those jurisdictional
provisions and finally determine whether the State met its burden at the preliminary
hearing.


       1. Legal framework for proximate cause jurisdiction


       We first consider the legal framework for the parties' arguments.


       As noted, Rozell focused on constitutional and statutory provisions about a
defendant's right to have a trial in the county or district where the crime, or one or more
elements of the crime, were committed. Citing the Kansas Constitution Bill of Rights, §
10, which provides that a criminal defendant is entitled to trial in the county or district in
which an offense is committed, he argued to the district court judge that Kansas could not
prosecute him for conduct outside Kansas. But he cited no authority holding this
provision prevented the exercise of jurisdiction by a state in which a crime was partially
committed. And substantial authority exists allowing the exercise of jurisdiction by any
state in which a crime is partially completed.


       This authority includes cases applying the Sixth Amendment to the United States
Constitution, which similarly provides the right to trial in "the state and district wherein
the crime shall have been committed." Consistent with Strassheim, 221 U.S. at 285, the
United States Supreme Court has held that this Sixth Amendment provision does not
defeat a state's territorial jurisdiction over a crime partly committed in multiple states.
See, e.g., United States v. Rodriguez-Moreno, 526 U.S. 275, 281, 119 S. Ct. 1239, 143 L.



                                               7
Ed. 2d 388 (1999) ("'[W]here a crime consists of distinct parts which have different
localities the whole may be tried where any part can be proved to have been done.'").


       The State argues Rozell partly committed the crimes in Kansas. To support its
argument that Kansas has jurisdiction in those circumstances, it points to provisions
relating to a court's jurisdiction, beginning with the Kansas Constitution, which grants
district courts jurisdiction as provided by law. Kan. Const. art. 3, § 6(b); K.S.A. 20-301.
Under the authority of this provision, the Legislature has enacted civil and criminal
statutes that define that jurisdiction, including the criminal jurisdiction statute at issue,
K.S.A. 2020 Supp. 21-5106 and, more specifically, subsections (a)(1) and (b)(3) of that
statute.


       K.S.A. 2020 Supp. 21-5106(a)(1) grants jurisdiction to Kansas courts if a
defendant commits "a crime wholly or partly" within Kansas. And subsection (b) sets out
various circumstances that constitute committing a crime partly in Kansas:


       "(b) A crime is committed partly within this state if:
               (1) An act which is a constituent and material element of the offense;
               (2) an act which is a substantial and integral part of an overall continuing
                   criminal plan; or
               (3) the proximate result of such act, occurs within the state." (Emphasis added.)


       Interpreting this provision, the Court of Appeals panel held that "Kansas courts
may consider the negative consequences of a person's out-of-state criminal acts within
Kansas only if the statutory language of that person's charged crime considered such
negative consequences." (Emphasis added.) Rozell, 58 Kan. App. 2d at 571. The State



                                                    8
argues to us that the panel added a requirement to the statute when it used the emphasized
words.


         This presents us with an issue of statutory interpretation, a question of law that
appellate courts consider de novo. This means this court grants no deference to the
district court's interpretation of K.S.A. 2020 Supp. 21-5106 or to that of the Court of
Appeals. Instead, like those courts, we examine whether the Legislature's words are plain
and unambiguous when given their ordinary meaning. If they are, we apply the
Legislature's words as written. State v. Darkis, 314 Kan. 809, 811, 502 P.3d 1045 (2022).


         Applying that standard, we agree with the State that the Court of Appeals erred by
adding a requirement not found in the plain language of K.S.A. 2020 Supp. 21-5106.


         To explain how we reach that conclusion, we start by examining the ordinary
meaning of the phrase "the proximate result of such act," and in doing so we note the
Legislature's use of the definite article "the." Subsection (b)(3)'s use of a definite article
contrasts to the wording of (b)(1) and (b)(2) which use the indefinite article "an" before
the word "act," and its reference to "such act" points back to subsection (b)(1) and (b)(2).
See State v. Henning, 289 Kan. 136, 140, 209 P.3d 711 (2009) ("'A' [or 'an'] is often
referred to as an indefinite article, while 'the' is denominated a definite article. See
Garner's Modern American Usage 1, 785 [2nd ed. 2003]."). And "'[t]he' is 'used as a
function word to indicate that a following noun or noun equivalent is definite or has been
previously specified by context or by circumstance.'" 289 Kan. at 140 (quoting Merriam
Webster's Collegiate Dictionary 1294 [11th ed. 2003]).




                                                9
       The definite article combined with the specific reference to "such act" thus
conveys that any proximate result must be tied to subsections (b)(1) and (b)(2).
Subsection (b)(1) describes "[a]n act which is a constituent and material element of the
offense," and subsection (b)(2) describes "an act which is a substantial and integral part
of an overall continuing criminal plan."


       In other words, for a Kansas court to have jurisdiction under K.S.A. 2020 Supp.
21-5106(b)(3), there must be a direct connection or nexus between the defendant's act or
acts outside Kansas and the result in Kansas. The Legislature's use of the word "result"
instructs us to look for the consequence or effect in Kansas caused by (1) an act that
constitutes a constituent and material element of the offense or (2) an act that is a
substantial and integral part of an overall continuing plan. And the result must be close
enough in time or cause to the alleged criminal acts to qualify as "the proximate result."
See Black's Law Dictionary 1481, 1573, 381 (11th ed. 2019) (defining "proximate" as
"immediately before or after" or "[v]ery near or close in time or space"; "result" when
used as a noun as "[a] consequence, effect or conclusion"; and "consequence" as "[a]
result that follows as an effect of something that came before").


       On top of these requirements, which arise from the plain language of the statute,
the Court of Appeals panel read this italicized language into the statute: "Kansas courts
may consider the negative consequences of a person's out-of-state criminal acts within
Kansas only if the statutory language of that person's charged crime considered such
negative consequences." (Emphasis added.) Rozell, 58 Kan. App. 2d at 571. It concluded
our caselaw supports this "narrower interpretation of the proximate result jurisdiction
statute." 58 Kan. App. 2d at 581 (discussing State v. Jurdan, 258 Kan. 848, 908 P.2d
1309 [1995]; State v. Johnson, 40 Kan. App. 2d 397, 192 P.3d 661 [2008]; State v.


                                             10
Sokolaski, 26 Kan. App. 2d 333, 987 P.2d 1130 [1999]). We disagree for at least three
reasons.


       First, this reading nullifies subsection (b)(2), which provides that the result felt in
Kansas can result from "an act which is a substantial and integral part of an overall
continuing criminal plan." Committing acts that continue a criminal plan can be wide
ranging and untethered from elements of the crime. See State v. Rimmer, 877 N.W.2d
652 (Iowa 2016) (holding Iowa courts had jurisdiction over defendants who staged an
automobile accident in Chicago and then began acts leading to insurance fraud charge by
providing false information on repair estimates in Wisconsin and Illinois and placing
phone calls from those states that deceived the Wisconsin insurer's employee in Iowa to
authorize payment on false claims from the insurer's Wisconsin bank account).


       Second, the Legislature added subsection (b)(2) to K.S.A. 2020 Supp. 21-5106 in
2010, after the three court decisions cited by the Court of Appeals. L. 2010, ch. 136, § 6.
The district court judge discussed the same cases. He pointed out those cases dealt with
harm reflected in the elements of the charged crimes, and he expressed concern the
prosecution of Rozell in Kansas would extend this caselaw further than intended by the
Legislature. In announcing his decision that the court lacked jurisdiction, the judge stated
that such an expansion was a policy issue that needed to come from the Legislature.
Neither the district court nor the Court of Appeals acknowledged the statutory
amendment postdating the cases. Yet that amendment expands the scope of proximate
result jurisdiction.


       Before the 2010 amendment, the proximate result provision read: "An offense is
committed partly within this state if either an act which is a constituent and material


                                              11
element of the offense, or the proximate result of such act, occurs within the state."
K.S.A. 21-3104(2). Thus, at the time of those decisions, the result of an act had to have a
nexus to an element of the offense. With the addition of subsection (b)(2), this is no
longer true. By adding this provision, the Legislature announced its policy decision to
expand proximate result jurisdiction.


       The third reason we disagree with the Court of Appeals and the district court arises
from distinctions between the crimes charged against Rozell and those charged in the
cases cited by the Court of Appeals and district court. The relied on cases discuss
elements of the crimes of impairment to a security interest, intimidating a witness, and
failing to support a child. In each case, the harm felt in Kansas—the impaired security
interest held by a Kansas lienholder, the intimidation of a witness subpoenaed to testify in
a Kansas trial, and the failure to support a child residing in Kansas—was the harm that
was the object of the statute and that was described as an element of the charged crime.
See Rozell, 58 Kan. App. 2d at 575-77 (discussing Jurdan, 258 Kan. at 852 ["K.S.A.
1994 Supp. 21-3734 is concerned not only with the fate of the collateral but also the
resultant damage to the security interest."]; Johnson, 40 Kan. App. 2d at 399, 400 [Under
"K.S.A. 21-3832(a)(1), intimidation of a witness or victim is knowingly and maliciously
preventing or dissuading, or attempting to prevent or dissuade, any witness or victim
from attending or testifying at any civil or criminal trial" and thus defendant "partly
committed [the offense] within this state if the proximate result of the act, i.e., preventing
[the alleged victim] from testifying, occurred within this state."]; Sokolaski, 26 Kan. App.
2d at 334 [quoting elements in K.S.A. 21-3605(a)(1) for offense of nonsupport of a child
that prohibit a parent from failing, neglecting or refusing to "'provide for the support and
maintenance of the parent's child in necessitous circumstances'" and holding "appellant's



                                              12
criminal nonsupport occurred partly in Kansas and the proximate result of his actions (the
failure to provide support for [child]) occurred within the state"]).


       In contrast, the State charged Rozell with crimes that do not necessarily require
someone, or something, suffer harm. A crime occurs under K.S.A. 2020 Supp.
40-2,118(a) (insurance fraud) and K.S.A. 2020 Supp. 21-5824 (making a false
information) if a defendant commits specific acts with the requisite intent even if the acts
fail to accomplish the defendant's ultimate objective. In other words, Rozell can be found
guilty of both charged crimes even though the insurance company denied his claim. See
K.S.A. 2020 Supp. 40-2,118(a); K.S.A. 2020 Supp. 21-5824.


       The effect of the Court of Appeals' holding would be to prevent prosecution of
out-of-state defendants for any crime that does not include an element that requires an
actual loss by a victim or another type of harm. This impediment to prosecution would
arise because the Court of Appeals added words to the statute, which courts do not do
when interpreting statutes except in limited situations after finding a statutory ambiguity.
See State v. Barlow, 303 Kan. 804, 813, 368 P.3d 331 (2016).


       We hold that, under K.S.A. 2020 Supp. 21-5106(a)(1) and (b)(3), a Kansas court
has jurisdiction over a crime partly committed in Kansas by a criminal actor who
commits either (1) an act that is a constituent and material element of the offense or
(2) an act that is a substantial and integral part of an overall continuing criminal plan and
that act causes an effect or consequence in Kansas close enough in time or cause to be a
proximate result. Jurisdiction may arise even if the statutory language of the charged
crime did not consider the result that occurred in Kansas.



                                              13
       Having reached that holding, we pause to note an argument the State made
through a notice of supplemental authority filed under Kansas Supreme Court Rule 6.09
(2021 Kan. S. Ct. R. at 40). In the filing, the State points out the Legislature recently
amended K.S.A. 2020 Supp. 21-5106 to add subsection (h). The amendment added a
definition of proximate result: "As used in this section, 'proximate result' means any
logical effect or consequence of such act regardless of whether the statute governing the
charged offense considers the specific effect or consequence of such act." L. 2021, ch.
103, § 4.


       Citing Brennan v. Kansas Insurance Guaranty Ass'n, 293 Kan. 446, 458-59,
264 P.3d 102 (2011), the State encourages us to rely on this amendment, even though the
Legislature enacted it after Rozell allegedly committed the charged offenses and after the
rulings that prompt this appeal. Given our holding, we find no need to analyze whether
such a reliance would be appropriate.


       We now turn to whether the evidence at the preliminary hearing was sufficient to
establish a proximate result in Kansas related to each of the charged offenses.


       2. Sufficiency of evidence


       As we consider the sufficiency of the evidence, we note that the State did not
separately discuss this step of the analysis and offered no standard of review. Nor did the
Court of Appeals. Yet Rozell's motion presented a sufficiency question, and we view that
question as a necessary step of our analysis. We proceed with stating our standard of
review despite argument because our standard of review at the preliminary hearing stage
is well established.


                                              14
       Under K.S.A. 22-2902(3), the State's burden of proof at a preliminary hearing is
not proof beyond a reasonable doubt, only probable cause. State v. Washington, 293 Kan.
732, 733-34, 268 P.3d 475 (2012). "'Probable cause at a preliminary examination
signifies evidence sufficient to cause a person of ordinary prudence and caution to
conscientiously entertain a reasonable belief of the accused's guilt.'" 293 Kan. at 734. To
determine whether the State has met this burden, a preliminary hearing judge does not
pass on credibility, and, when evidence conflicts, the judge must accept the version of the
testimony most favorable to the State. State v. Wilson, 267 Kan. 530, 535, 986 P.2d 365
(1999). On appeal, we review the preliminary hearing judge's probable cause
determination de novo, meaning we have unlimited review. 267 Kan. at 534.


       We will consider this standard in the context of each count.


       2.1     Insurance fraud


       Count I charged Rozell with insurance fraud. K.S.A. 2020 Supp. 40-2,118(a)
defines the elements of insurance fraud as charged by the State:


       "For purposes of this act a 'fraudulent insurance act' means an act committed by any
       person who, knowingly and with intent to defraud, presents, causes to be presented or
       prepares with knowledge or belief that it will be presented to or by an insurer, purported
       insurer, broker or any agent thereof, any written, electronic, electronic impulse, facsimile,
       magnetic, oral, or telephonic communication or statement as part of, or in support of, an
       application for the issuance of, or the rating of an insurance policy for personal or
       commercial insurance, or a claim for payment or other benefit pursuant to an insurance
       policy for commercial or personal insurance which such person knows to contain


                                                    15
       materially false information concerning any fact material thereto; or conceals, for the
       purpose of misleading, information concerning any fact material thereto." K.S.A. 2020
       Supp. 40-2,118(a).


       As relevant to the charge against Rozell, K.S.A. 2020 Supp. 40-2,118(a) can be
summarized as requiring that a person (1) communicates information to an insurer, here
communications about medical records and bills alleged to be related to treatment for
injuries incurred in the automobile accident; (2) knows the communication contains
materially false information, here, for example, the alleged alteration of the date on which
Rozell received medical care; (3) submits the false information in support of an insurance
claim or benefit or insurance application, here Rozell's claim against Lopez' father's
insurance; and (4) acts with the intent to defraud, which a reasonable person might infer
from Rozell's submission of the allegedly altered bill.


       The State argues that "it is indisputable that the insurance company that issued the
policy is harmed when it is subject to a fraudulent claim." At the motion hearing, Rozell
countered by arguing the State presented no evidence of this harm or, at least, of any
harm occurring in Kansas. We agree that the evidence presented during the preliminary
hearing did not directly document that harm. But it did establish a proximate result felt
within Kansas. Haire, State Farm's investigator in Kansas, testified to steps he took in
Kansas to investigate the claim, which included interviews with Lopez and Lopez' father
and taking photographs of the damage to the car Lopez drove. The referral of the fraud
investigation to the Kansas investigator and the follow-up appointment with the Kansas
insured both occurred within one month of the accident and directly flowed from Rozell's
submission of paperwork documenting his claim. And these actions were integral to State
Farm's review of Rozell's claim.



                                                   16
       Thus, a reasonable inference drawn in the light most favorable to the State is that
Rozell's submission of an allegedly fraudulent claim was an act that caused proximate
results in Kansas. For example, it caused the insured and State Farm to expend resources
during an investigation of the allegedly fraudulent claim. This evidence is sufficient to
cause a person of ordinary prudence and caution to conscientiously entertain a reasonable
belief Rozell's actions caused the proximate result to State Farm in Kansas. Washington,
293 Kan. at 733-34 (stating probable cause standard).


       2.2.    Making a false information


       We now examine whether there is evidence of a proximate result in Kansas arising
from Rozell allegedly making a false information.


       K.S.A. 2020 Supp. 21-5824 defines making a false information as:


       "making, generating, distributing or drawing, or causing to be made, generated,
       distributed or drawn, any written instrument, electronic data or entry in a book of account
       with knowledge that such information falsely states or represents some material matter or
       is not what it purports to be, and with intent to defraud, obstruct the detection of a theft or
       felony offense or induce official action."


       The statute describes three essential elements: making, generating, distributing, or
drawing a document, or causing such act; knowing the information is false or materially
misrepresents information or is not what it purports to be; and with intent to defraud,
obstruct, or induce action.



                                                     17
       As applied to this case, the State alleges Rozell violated the statute by (1) making,
generating, or distributing a document, here the faxed medical information, (2) knowing
he had included false statements or representations about a material matter, here any
medical services received and amounts paid for the treatment of injuries resulting from
the accident, and (3) acting with the intent to defraud. And K.S.A. 2020 Supp. 21-
5106(b)(3) instructs us to find jurisdiction if any of these constituent elements had a
consequence or effect in Kansas with sufficient connection to the act to constitute the
proximate result.


       The evidence at the preliminary hearing was sufficient to establish the allegedly
altered paper made its way to Kansas where the investigating agent drew conclusions
about whether State Farm should pay or deny Rozell's claim. The evidence could lead a
reasonable person to conclude that Rozell tried to persuade State Farm to rely on the
altered paper and pay his claim made against a Kansas policy issued to a Kansas resident.
See Rimmer, 877 N.W.2d 652 (holding Iowa courts had jurisdiction over defendants
charged with insurance fraud who called Wisconsin insurer's employee in Iowa to
authorize payment on false claims from the insurer's Wisconsin bank account, even
though defendants did not know the employee in Iowa).


       This evidence is sufficient to cause a person of ordinary prudence and caution to
conscientiously entertain a reasonable belief Rozell's actions led to the consequence or
result in Kansas of attempting to influence Haire to approve Rozell's claim. Washington,
293 Kan. at 733-34 (stating probable cause standard); see also United States v.
Bocachica, 57 F. Supp. 3d 630, 634 (E.D. Va. 2014) (holding prosecution was not
inherently unfair "because the defendant committed the type of crime for which it was


                                             18
reasonable to expect he would be prosecuted 'somewhere' for his clearly illegal
conduct"); Rimmer, 877 N.W.2d at 667 (same).


       3. Jurisdiction


       This brings us to the last step of combining the legal standard and the facts to
determine whether the State met its preliminary hearing burden to show it had
jurisdiction to move forward with the prosecution. Appellate courts apply a de novo
standard of review to the ultimate question of whether jurisdiction exists because that
conclusion is treated as a question of law. See State v. Smith, 309 Kan. 977, 982-83,
441 P.3d 1041 (2019).


       We hold the State presented sufficient evidence to establish probable cause that
Rozell's actions of submitting an allegedly false claim, which he supported with allegedly
altered documents, with the alleged intent to defraud State Farm caused a consequence or
effect in Kansas close enough in time or cause to the alleged criminal acts of insurance
fraud and making a false information to qualify as a proximate result that allows Kansas
to exercise jurisdiction.


       We do not address venue because no lower court ruled on the sufficiency of
evidence regarding venue. We thus have no decision to review on appeal.




                                             19
                                       CONCLUSION


       For all these reasons, we find the State established probable cause to exercise
territorial jurisdiction over Rozell for both charged counts. We accordingly reverse the
district court and the Court of Appeals and remand for further proceedings.


       Judgment of the Court of Appeals affirming the district court is reversed.
Judgment of the district court is reversed, and the case is remanded.


       STANDRIDGE, J., not participating.




                                            20